 ST LOUIS BAGEL BAKERSSt Louis Bagel Bakers,Inc.andBakers Union No. 4ofGreater St. Louis,affiliatedwith Bakery andConfectionery Workers'International Union, AFL-CIO. Case 14-CA-8569June 1, 1976DECISION AND ORDERBY MEMBERS FANNING, PENELLO, AND WALTHEROn January 30, 1976, Administrative Law JudgePlatoma P Kirkwood issued the attached Decisionin this proceeding Thereafter, Respondent filed ex-ceptions and a supporting briefPursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panelThe Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt her recommended Order'ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge as modifiedbelow and hereby orders that the Respondent, StLouis Bagel Bakers, Inc, Crestwood, Missouri, its of-ficers, agents, successors, and assigns, shall take theaction set forth in the said recommended Order, as somodified 21Substitute the following paragraph for 1(e)"(e) In any other manner interfering with, re-straining, or coercing employees in the exercise oftheir right to self-organization, to form, loin, or assistany labor organization, to bargain collectivelythrough representatives of their own choosing, to en-gage in concerted activities for the purpose of collec-tive bargaining or other mutual aid or protection, orto refrain from any and all such activities "2 Substitute the attached notice for that of theAdministrative Law Judge1We find inagreementwith the Administrative Law Judge that Respondent engaged in a number of violations of Sec 8(a)(1) of the Act includinga threat to have employee Michael Coogan arrested for stealing an official'scar which he used with the latter's permission However the AdministrativeLaw Judge at one point in her Decision inadvertently referred to that offi-cial asStanley rather than Ronald Kanofsky2As this case involves unlawful discharges, we shall require a broad or-derSKRL Die Casting, Inc222 NLRB 85 (1976)APPENDIX307NOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing before an Administrative Law Judgein which all sides had the opportunity to present theirside of the case, it has been decided we violated theNational Labor Relations ActWe have been or-dered to post this notice and to carry out its termsWE WILL NOT interrogate employees in a coer-civemanner concerning their or any other em-ployees' union membership or affiliationWE WILL NOT create the impression among ouremployees, or give them to understand, thattheir union activities are or will be under oursurveillanceWE WILL NOT threaten employees with morearduous working conditions, arrest, or otherharmful economic consequences because of theexercise of their right under the Act to join ormaintain membership in Bakers Union No 4 ofGreater St Louis, affiliated with Bakery andConfectioneryWorkers' InternationalUnion,AFL-CIO, or any other union or to engage inother concerted activity protected under theActWE WILL NOT discriminate against any em-ployee in regard to hire, tenure, or terms or con-ditions of employment, by discharging him orby withholding monies due him because of hisaffiliationwith or sympathy for Bakers UnionNo 4 of Greater St Louis, affiliated with Bak-ery and Confectionery Workers' InternationalUnion, AFL-CIO, or any other labor organiza-tion or because of the exercise by him of hisright to engage in any other concerted activityprotected under the ActWE WILL NOT in any other manner interferewith, restrain, or coerce employees in the exer-cise of their right to self-organization, to form,loin, or assist Bakers Union No 4 of Greater StLouis, affiliated with Bakery and ConfectioneryWorkers' InternationalUnion, AFL-CIO, orany other labor organization, to bargain collec-tively through representatives of their ownchoosing, to engage in concerted activities forthe purpose of collective bargaining or othermutual aid or protection, or to refrain from anyand all such activitiesWE WILL offer Michael Coogan, Steven Zim-merman, Robert Polsky, Thomas Suchan, andRichard Stephens immediate and full reinstate-224 NLRB No 37 308DECISIONS OF NATIONAL LABOR RELATIONS BOARDment to their former positions or, if such posi-tions no longer exist, to substantially equivalentpositions, without prejudice to their seniority orother rights and privileges, dismissing if neces-sary any employee hired subsequent to June 4,1975, and make them whole for any losses theymay have suffered as a result of any failure toreinstate them beginning 5 days after their appli-cation for reinstatementWE WILL reimburse Richard Stephens formonies unlawfully withheld from him on June 8,1975All our employees are free to become or remainmembers of the above-named labor organization orany other labor organizationST Louis BAGEL BAKERS, INCDECISIONSTATEMENT OF THE CASEPLATONIA P KIRKWOOD, Administrative Law Judge Thismatter was heard by me at St Louis,Missouri,on Septem-ber 11, 12, and 16, 1975 The complaint was issued onAugust 13, 1975,1 pursuant to a charge filed by the above-named Charging Party on June 6 The complaintallegesthat the Respondent interfered with,restrained,andcoerced its employees in the exercise of rights guaranteedthem by Section 7 of the Act in the respects below de-scribed and that Respondent's unlawful conduct caused orprolonged a strike by its employees which commenced onJune 3 or 4 Respondent's answer admits the jurisdictionalallegations of the complaint but denies the commission ofunfair labor practicesGeneral Counsel and the Respondent respectively filedposthearing briefsUpon the entire record in this case, including my obser-vation of the witnesses and consideration of the briefs filedby General Counsel and Respondent, I make the follow-ingFINDINGS OF FACTITHE EMPLOYER INVOLVEDStLouisBagel Bakers,Inc, is engaged at its solefacilityin Crestwood,Missouri,in the manufacture and nonretailsale and distribution of bagels, breads,and specialty rollsIts stock is owned by members of a single family-Helenand Stanley Kanofsky and their sons, Ronald and ArthurKanofskyDuring the year ending December31, 1974,a periodrepresentative ofRespondent'soperations,Respondentpurchased more than $50,000 worth of baking materials,1Unless otherwise mentioned all dates hereafter set forth are for the year1975supplies, and other goods and materials from enterpriseslocated in the State of Missouri,each of which enterpriseshad received the said goods and materials from points lo-cated outside the State of Missouri Respondent admitsand Ifind thatit is an employer engaged in commercewithin the meaning of Section 2(6) and(7) of the ActIITHE LABOR ORGANIZATION INVOLVEDBakers UnionNo 4 of GreaterSt Louis, affiliated withBakery andConfectioneryWorkers'International Union,AFL-CIO,herein calledthe Union,is a labor organizationwithin the meaning of Section 2(5) of the ActIIITHE ALLEGED UNFAIR LABOR PRACTICESA IntroductoryStatement,The Nature of the IssuesRespondent's bakery wasstaffed,at times here relevant,with between 13 and 19 employees 2 About one half ofthese employees worked on the daytime shift which com-menced at 10 a in and ended at about 6 p in The remain-ing employees began their 8-hour shifts at various timesbetween 10 p in, when the plant began its daily productionprocess, and 6 a in This latter group of employees is some-times referred to herein as the "night crew"The allegedunfair labor practices are concerned solely with night crewworkers,five of whom are named in the complaint Rich-ard Coogan,Steve Zimmerman,Richard Stephens, BobPolsky, and Tom Suchan All of the events described in thecomplaint are dated in May and JuneThere is credible evidence that, in May, some of the em-ployees composing the night crew began feeling restive anduncomfortable about the mechanical condition of one ofthe machines-called a baller-which some of them wererequired to operate as part of the bagel preparation pro-cess3The baller was an old machine which Respondenthad purchased some time ago as a used product and, fromtime to time,one or another of its parts would break Atthe dates here relevant, one of the parts which suffereddamage was a handle attached to a plate that functioned asa pressure device so that when it was pushed down ondough applied to a bottom surface, the machine was acti-vated in a manner which formed the dough into balls of apredetermined size Respondent had replaced the defectiveor damaged handle with a home-made combination barand pipe which served torender the machine operable,though less efficiently so than it would have been with thehandle designed by the manufacturerWith progressiveuse, the home-made handle developed,by May, a slippage2 The exact number of employees is not shown in the record The testimo-ny of employees involved seems to indicate that there were about 13 bakeryemployees whereas the testimony of the Kanofskys seems to indicate therewere about 19 or 20 Some of the employees engaged in the operations werealso relatives of the Kanofskys,but not officials or stockholders3The machine was also used by the day shift employees for the prepara-tion of other of Respondents bread productsThe evidence here recited concerning the condition of the bailer appearsin part in the testimony of the five workers above named,allof whomtestified asGeneral Counsels witnesses and in part in the testimony ofanother employee on the night crew-Mike Sylvester Burnside-who testi-fied as a witness for Respondent I credit that testimony ST LOUIS BAGEL BAKERScondition which caused the pipe or bar to fall to the floorand which had resulted in injury to some employees-al-beit of a minor nature 4 Complaints about the handle slip-page were voiced by some night crew workers to manage-ment officials, and, in response to one of these complaints,management agents had promised to correct the condi-tion 5 No corrective action had, however, been taken by thedate the events described by the complaint took placeBeginning on May 9, some of the employees initiatedunion activity and thereafter many of them signed authori-zation cardsOn May 16, a representation petition wasfiled (Case 14-RC-7922)The complaint alleges, in part, that Respondent then en-gsged in unlawful interrogation of Polsky and Coogan andmade certain threats to them in order to discourage theunion activityOn June 3, Coogan and Zimmerman, the first two of thenight crew to report for work, concertedly refused to oper-ate the baller and went off the job Stephens, a third mem-ber of that crew-next due on the job-joined in that re-fusal and did not turn up for his scheduled shift Twoothers-Polsky and Suchan walked off the job while onshift the following morning, June 4 The five who thuswithheld their services were all school and social friendsThe complaint charges that on June 4, Respondent dis-charged striking employees Coogan and Zimmerman andthreatened and took certain other reprisal action againstthem and others, all because the employees had engaged ina protected strike activityRespondent denies the commission of any of the con-duct attributed to it by the complaint It also asserts, as anaffirmative defense, that any of the conduct as it might befound to have committed is outside the reach of the Act Itpremises the latter claim on two contentions (1) that Coo-gan and Polsky were supervisors within the meaning of theAct, and (2) that the concerted strike activity which Coo-gan instigated, and in which the other employees joined,was unprotected because, so Respondent asserts, it did notin fact stem from any reasonably cognizable concern overthe safety of employees assigned to operate the baller ma-chineThe issues thus posed turn, in part, on disputed ques-tions of fact, and, in part, on disputed questions of law Ireach the factual issues firstB The Evidence Bearing on the Unfair Labor Practices1Respondent's reaction to the advent of the UnionUnion activity among the Respondent's employees be-gan on or about Friday, May 9, when a group of them metwith the union agent at the union hall in St Louis, Missou-ri 6 Authorization cards were signed at that time and later4 A clamp or clip whose function was to hold the handle in place so thatthe bailer would operate automatically was also broken in May and, in itsabsence, the operators would have to hold the handle down manually Thisclip was repaired in MayCoogan testified, without contradiction, that Ronald Kanofsky, theRespondent's official in charge of maintenance, had promised to have themachine fixed by Monday June 2, a day when the plant was not operating6 There is no evidence of any union activity before that date309in a number denied sufficent to support the filing of therepresentation petition on Friday,May 16 'i Those whosigned cards included the five employees named in thecomplaint in this case as discrimmatees or as strikers andRobin Romine, another employee-no longer working atthe time of the hearingRespondent unquestionably acquired knowledge of theunion activity with the filing of the representation petition,if not before As noted earlier, General Counsel claims thatRespondent reacted to this by engaging in unlawful effortsto discourage the activity and to prevent effectuation of theemployees' organizational efforts In support of this claim,General Counsel adduced the following testimony by Coo-gan and PolskyOn a Saturday about a week after the union meeting,'Coogan and Polsky went together to the plant office to gettheir paychecks, and Coogan telephoned Authur Kanof-sky,Respondent's president, to so advise him 9 After dis-cussing the checks, Kanofsky asked Coogan if he knewanything about "this Union " Coogan replied that hedidn't, and Kanofsky then said that he thought Robin (Ro-mine) and Bob (Polsky) were the instigators 10 Polsky thengot on the telephone and Arthur Kanofsky asked him,"What do you know about this Union stuff " Polsky re-plied, "I don't know anything but if I hear anything I'll letyou know "The following Monday, while Coogan was at work, Ar-thur Kanofsky came up to him and said that he was think-ing "about the Union thing" and that he thought that Rob-in and Richard (Stephens) "had something to do with it "About a week later, when Polsky was working with Ron-ald Kanofsky, another of Respondent's officials, the twodiscussed the UnionKanofsky said that he "suspectedthat Robin was in on the Union", that Erline (Whitaker)another employee was "the instigator", and that "he wasgoing to make it so that whoever was on the Union wouldwant to quit " He also said that a lawyer was going to get alist of the employees involved for him 11On May 29, Coogan telephoned Arthur Kanofsky athome to ask him whether he knew that his mother, HelenKanofsky, had directed that one of the employees, SteveZimmerman, was not to report for work that night 12 Ka-nofsky said that he did The following Monday, June 2,Kanofsky called Polsky and Coogan into his office to ex-press his displeasure that Coogan or Polsky had tried toquestion the authority of any of the Kanofsky family overthe employees Polsky tried to explain, but Kanofsky inter-rupted and said he did not want to hear anything out of7Although the record indicates that a hearing was directedon issuesraised by this petition, it does not show what happened to the representationcase thereafterBThat Saturday would be May 17vThe plant office was closed at the time, but Coogan had a key10 It also appears that in Kanofsky's exchange with Coogan,some men-tion was made as to whether Polsky, Coogan, and Dizzy Dunlop (a dayemployee) were supervisors who would not be "affected" by the union peti-tion or organizational effortu At the time of these events Ackerman, counsel who appeared for theRespondent at this hearing, was not Respondents counsel1Polsky had reported to Coogan that Helen had told him (Polsky) to tellSteve Z,mmerman not to come in Zimmerman worked with Coogan formost of his shift 310DECISIONSOF NATIONALLABOR RELATIONS BOARDPolsky, that he was "ready to fire him" because he (Kanof-sky) thought he had "something to do with the Union "Kanofsky also mentioned the name of Richard (Stephens),Steve (Zimmerman), and Robin (Romme), and said hethought "they had something to do with the Union" andwould "find out for sure that morning," and would "makeit so hard on them that they would want to quit by the endof the week " Coogan retorted, "Well what about this stuffgoing on about not fixing the baller when Ronnie (Kanof-sky) had time to wash the walls You come in and the wallsare nice and shiny but the baller is nice and broken " Ka-nof sky replied, "It's going to be fixed " 13Arthur and Ronald Kanofsky, testifying as Re-spondent's witnesses, both respectively denied in gener-al terms having issued any reprimands or threats to anyemployees that any of them in any way would be penalizedbecause of any union activities, or having otherwise madeany insinuations to that effect But I do not credit theirdenials I find, rather, that the above events occurred sub-stantially as described by Coogan and Polsky, whose testi-mony I credit Both impressed me, in general, as attempt-ing earnestly to be truthful in their answers, and theirtestimony about the various events they were asked to de-scribe was mutually consistent, and had the ring of truthI conclude and find, accordingly, that Respondent infact questioned Coogan and Polsky about their knowledgeof union activities, gave them the impression that it intend-ed to keep the activities of the employees under surveil-lance and threatened that it would make working condi-tionsmore arduous for the employees so that those whohad joined the Union would want to quit This conductwas clearly proscribed by Section 8(a)(1) of the Act unless,as Respondent claims, Coogan and Polsky were supervi-sors within the meaning of the Act For the reasons ex-pressed below, I reject that claim as unsupported by therelevant evidence2 The supervisory status of Coogan and PolskyCoogan was identified by the Respondent as the bageldough preparation supervisor-foreman and Polsky as thebagel oven baking supervisor-foreman Coogan's shift be-gan at 10 p in , and Polsky's at 4 a in Each performed hisassigned functions with a crew of two or three employeesand, according to General Counsel, the relationship ofeach to the employees he worked with was no more thanthat of a leadman to less experienced employees Accord-ing to Respondent, however, the relationship of each tosuch employees was a supervisory one and included thepower to hire, discharge, and responsibly direct the workinvolvedThe question of whether Coogan and/or Polsky pos-sessed the authority to determine or affect the employeestatus of any employee turns on resolution of a partial con-flict between the testimony given on the subject by ArthurKanofsky, Respondent's president, on the one hand, andthat given by the employees involved on the otherKanofsky testified that Coogan and Polsky "employed"13Ronald Kanofsky had told Coogan the day before that he was waitingforMonday,a daythe plant was closed,so that a piece could get weldedSteve Zimmerman-a member of Coogan's crew, and TomSuchan-a member of Polsky's crew, and that Coogan"fired" another member of his crew, Drew McNillis Histestimony on direct on the subject was as followsQ How was their employment with your companydetermined9A Well, Mike Coogan and Bob Polsky confrontedme with he knew some people that needed a job, andthey were good workers, and he said he would getthem to come into workQ Then they were employed9A YesQ To your knowledge, was any personnel of thecompany fired that was in the dough-mixing depart-mentA Mean under-Q (Interrupting) Under Mike CooganA YesQ Who was that?A Tom-Drew McNellisQ Do you remember approximately how that cameabout?A He was supposed to be in on I believe it was aSaturday night, and he failed to show up, and hecalled up that he was sick or something, and we said,0 K, fine, we'll talk to you the next day The follow-ing day Mike Coogan came in and told us that he hadseen him at this KSHE kite flying contest or some-thing like that, and that he asked him how come hewasn't at work, and Drew said, well, he didn't carethat much about the job anyway and he didn't feel likecoming in So Mike says, "Well, in that case you don'thave to come to work any more You're fired "Q Mike Coogan told you that?A YesQ Did you countermand his having fired Drew9A You mean did we punish Mike9Q Did you do anything about it9A We stood behind himQ That's your way of putting it, you stood behindhim9A YesCoogan and Polsky denied that they had ever hired orfired any employees or that they had ever been told theyhad authority to do so They, as well as other of the em-ployees involved, gave specific testimony indicating that itwas common practice for one of them to pass the wordamong their buddies about available jobs and to bring in-terested prospects into the office to introduce them to theKanofskys 14 Then one of the Kanofskys would hand theprospect an application form, conduct an interview, and,on making the decision to hire the prospect, would assignhim the job and set the hours of work and rate of pay t14 The practice was not confined to Polsky and Coogan, but was engagedin by admitted nonsupervisory employees Thus, Coogan obtained his jobmost recently through Polsky's contact at a time when Polsky's status wasindisputably that of a rank-and-file employee15Kanofsky during cross-examination by counsel for the General Coun-seldid not deny the specifics of the employees testimony He claimed hecould not `remember' who handed out the application forms, and in re-sponse to the question as to whether he had interviewed Zimmerman and ST LOUIS BAGEL BAKERSAdditionally,Coogan and McNillis testified about thecircumstances relating to McNillis' termination of his jobMcNillis, corroborated in substantial part by Coogan, hadabsented himself from work for several days soon after hewas hired on the excuse that he was sick In this period,Coogan ran into McNillis at a kite-flying contest In re-sponse to questionsby McNillis,Coogan said that manage-ment was annoyed or perturbed about his absence, andMcNillis then stated he was not going to work the hoursassigned him and "quit " Coogan then reported to ArthurKanofsky that McNillis was not coming back to workReviewing all the above evidence,I am satisfied that thedetailed versions of facts bearing on the question of Coo-gan and Polsky's power to hire and fire, as given by theemployees,aremore reliable and plausible thanKanofsky's generalized and conclusionary testimonial as-sertions that Polsky and/or Coogan hired and/or fired anyemployee I perceive nothing in the credited evidencewhich supports Respondent's attribution to Coogan andPolsky of a decision-making role with respect to the hire,discharge, or job status of any employees I conclude, ac-cordingly, that neither Coogan nor Polsky had any authori-ty to hire or discharge employees,or to make any determi-nations with respect to the job status, hours of work, orwages of any employeesThe remaining contention of Respondent,that Cooganand Polsky responsibly direct the work of employees, turnson analysis of virtually undisputed facts descriptive of theduties each performedCoogan's daily work responsibility was to mix the bageldough Respondent needed to meet customers'orders, andwith the assistance of other employees to have that doughshaped and cut into the proper sizes for oven baking Coo-gan regularly reported for work at 10 p in, at a time whenthe plant was closed,opened the plant premises with a keyprovided to him by the Respondent, and, for about a halfhour, worked alone During that period, he determinedfrom a written sheet of instructions left for him by one ofthe Kanofskys the amount of bagels to be produced thatday and proceeded to weigh and scale the flour in accordwith Respondent'swritten recipes,mix a batch of bageldough, and set it aside to proof Another employee wasscheduled to report about 10 p in , and one or two othersatmidnight 16 Together with Coogan, they composed theRespondent'sbagel dough production crew, and all ofthem,including Coogan,did the manual mechanical oper-ation work necessary to get the dough ready for the bakingprocessThat preparatory process required-apart fromthe mixing of the dough itself-the formation of the doughinto balls with the use of two machines and a conveyor beltSuchan before hiring them, he responded,"We talkedeverybodytalked "Further,although he seemed to claim at one point in his testimony thatthe $2 50-per-hour rate given Suchan and Zimmerman was `set by Polskyand Coogan, he admitted, at another point, that $2 50 is the standard start-ing rate,that"whoever interviews or hires" the prospects tells them theirstarting rate16At times here relevant,the employee who was scheduled to report at10 30 p in was Steve Zimmerman The employees scheduled to report atmidnight were Richard Stephens and Michael Sylvester Burnside The latterapparently worked irregularly311which joined the two,and the lighting of the baking ovensOne machine was the baller to which I referred earlier, andthe other was the bagel machine which cuts the balls intotheir final shapesAdmittedly,no high degree of skill wasrequired for any of these tasks,and all such tasks could beperformed by any members of the baking crewAlthough Coogan was "in charge" of the above employ-ees until about 2 a m, when Arthur Kanofsky came to theplant,17 I find no evidence that he directed the work forcein a manner requiring his use of independent judgment Allthe employees,including Coogan, were expected to and didshare the work tasks and help out where needed,the tasksthat they performed were routine,repetitive,and easilylearned,and any directions issued to them by Coogan werelimited to such matters as asking one employee to movefrom one location or machine to another No change inpay was involved by such relocation, and there is noclaim-and no evidence-that Coogan was free to suspendor otherwise to discipline any employee who failed to fol-low his directions,or to effectively recommend any suchaction 18 Nor was he free to change the pay rate or thescheduled hours of work of any employee,authorize anyabsences, or direct the performance of overtimeDuring the dates here material Polsky arrived at theplant at 4 a in, together with Tom Suchan These two, andpossibly one or two other workers with later starting times,composed the bagel-baking crew 19 The main work respon-sibility of this crew was to start and complete the baking ofthe raw bagels in the ovens,and then to clean up the equip-ment All of the crew, including Polsky, shared in the per-formance of these tasks,and other employees in Coogan'screw could and frequentlywere called upon to assist asneeded Polsky was in charge of the crew and would in-struct others in his crew to do particular tasks as workprogressed,such as using or watching a particular oven,and getting water for a boiler As in the case of Coogan, hehad no authority to discipline or suspend any employee, togrant time off, or to authorize the working of overtimehoursHe was not free to choose which employees to workwith or to decide that certain of the assigned work tasksneed not be performed Nor did he have the power effec-tively to recommend any such disciplinaryor transfer ac-tion to superiorsReviewing the above,Iam satisfied and find that, al-though Coogan and Polsky instructed and directed otheremployees in the performance of work tasks,they were notcalled upon to and did not exercise the degree of indepen-dent judgment which meets the statutory criterion of re-sponsible direction of members of a work force 20 The na-17Ronald Kanofsky came in between I I and midnight,but he remainedat the plant only the short time necessary to load a truck with goods bakedon the day shift and begin deliveryIn the event difficulties developed in the absence of management offi-cials,Coogan reported the same to Arthur Kanofsky by telephone18 Indeed,Coogan testified without contradiction that he had complainedwithout avail about Sylvester'swork performance to Kanofsky asked thelatter to get rid of him, and recommended against rehiring him19At all times during Polsky s scheduled hours,one of the Kanofskys waspresent at the plant and actively participated in supervising the work20 I have not overlooked the facts that Coogan and Polsky were salariedrather than hourly paid employees and that they were paid$130 per week(or $3 25 per hour figured on a 40-hour per week basis)as contrasted withContinued 312DECISIONS OF NATIONAL LABOR RELATIONS BOARDture of the instructions they issued was no different incharacter than that found in the case where more skilled ormore experienced employees are called upon to lead ordirect the work of less skilled employees 21In sum, I conclude and find that Coogan and Polskywere not supervisors within the meaning of Section 2(11) ofthe Act at any time here relevant It therefore follows thateach of them enjoyed the protection accorded employeesunder Section 7 of the Act in the exercise of the rights thereenumerated, and that Respondent interfered with, re-strained, and coerced them within the meaning of Section8(a)(1), in the exercise of their Section 7 rights by interro-gating each about union activities, concurrently implyingthat it would keep the union activities of employees undersurveillance, and threatening to impose more arduousworking conditions so that union activists would want toquit-all as detailed aboveThe above findings dispose of one part of thecomplaint's allegations The remaining alleged unfair laborpractices are concerned with the Respondent's conduct to-wards its employees when, on June 3 and 4, they engagedin certain concerted strike action I turn next to this por-tion of the complaint3The concerted walkout of June 3 and 4As explained in the introductory statement, Coogan andZimmerman left their job together on the evening of June3Their testimony, which I credit, establishes that they didso shortly after reporting for work because Respondenthad failed to repair the baller machine and they were un-willing to continue operating it absent the repair Coogancommunicated their joint decision to refuse to work theballer to Arthur Kanofsky by telephone at about I1 p inHe first told Kanofsky that Zimmerman refused to operatethe ballerKanofsky told him to tell Zimmerman to gohome Coogan then said, "I refuse to operate it too " Ka-nofsky told him that, in that event, he should go home aswell 2Both then left the plant together and drove away in anauto owned by Ronald Kanofsky but being used by Coo-gan with Ronald Kanofsky's permission under an oral ar-rangement looking to Coogan's purchase of the car Coo-gan then telephoned Stephens-the employee next due onthe $2 50 per hour paid to most, if not all the employees composing theirrespective crews But the differences in mode of payment and the variancesin the amount of pay, while of some relevance, do not here control thequestion of the supervisory status of Coogan and PolskyIt bears mention in this connection, that like other employees, Cooganand Polsky were required to punch a timeclock, and that underRespondent's general rule that holiday pay would be given only to employ-ees who worked the day beforeandthe day after the holiday, they weredocked for the holiday preceding that on which they struck FurthermoreRespondent regarded the $130 salary payment as covering any overtimework Coogan or Polsky might be called upon to do, whereas it specificallycomensated hourly paid employees for any overtime hours21PSeeMid State Fruit Inc186 NLRB 51 (1970) a case cited by GeneralCounsels brief, where the Board found to be nonsupervisory a night fore-man or leadman of a crew appearing to have more authority than thatpossessed by either Coogan or Polsky here22Kanofsky's version of the telephone conversation with Coogan is slight-ly differentHe claims he had told CooganWhat s going on down there1Please wait for me" As noted, I credit Coogan s versionthe job-and told him that he and Zimmerman had walkedout because the baller machine had not been repaired Ste-phens decided that he would join in that strike activity andhe did not report for workInformed of the walkout action shortly after it occurred,Ronald Kanofsky decided to call the police to retrieve hisauto from Coogan He so advised Polsky by telephone atabout 12 30 a in , and indicated further that he intended totell the police that Coogan had stolen the car 23At 4 a in when Polsky and Suchan reported for work,they found all the Kanofskys had come into the plant to dothe necessary production work They observed that all ofthem were in an angry mood over the events that had tran-spired and that there was much "commotion " Shortly af-ter reporting, these two employees saw Arthur KanofskyKanofsky then told Polsky, in Suchan's presence, that hewas going to have Coogan arrested for car theft Polskyprotested, pointing out that Kanofsky well knew that Coo-gan had not stolen the car 24Polsky and Suchan then began doing their regular worktasks, but found it uncomfortable to remain at work in theface of so much commotion, the Kanofskys' display of an-ger towards each other and towards Coogan, and the short-age of help Polsky walked off accordingly about an hourafter he arrived He met Arthur Kanofsky on the way outand the latter told him that he put him "in the same class"that he put Mike Coogan Suchan left shortly after PolskyAt about 9 o'clock that evening (June 4), Coogan, Zim-merman, Polsky, Suchan, and Stephens were all at a partyat a mutual friend's house Coogan, with Zimmermanstanding nearby, called the plant to inquire about their jobstatusHe reached Helen Kanofsky on the telephone and,according to Coogan's version of the conversation betweenthem, Mrs Kanofsky made it clear that, so far as Respon-dent was concerned, Coogan and Zimmerman were no lon-ger employees 25Thereafter, some of the employees appeared at the plantto collect their paychecks and saw Helen Kanof sky for thatpurpose Polsky and Coogan did so on June 6, and Ste-phens on June 8 Polsky and Coogan found that deduc-23Helen Kanofsky also telephoned Polsky asked if he knew where Coo-gan was as the police were looking for him24 This part of the statement of facts is founded on testimony of Polskywhich I credit Arthur Kanofsky denied this conduct but I do not accept hisdenial as truthThe car was in fact picked up by the police at the Kanofskys instigationbut no arrest was made25Coogan's version of the conversation between him and Mrs Kanofskyon direct was as follows`Well I asked are we supposed to be in tonight" and she goes no youquitAnd I told her that no I didn t quit I just refused to run that machine the bailer and she goes, well if you refuse to run the machine that sjust like saying that you quit And I dust said that I didn't quit and she hungup and then I hung up Coogan adhered to this version of the conversationon cross-examinationHe also explained that his reference to `we embraced Zimmerman as well as himself and that he was impelled to make thecall because he and Zimmerman had been sent home by Kanofsky the nightbefore and they didn t know whether or not this meant they were firedHelen Kanofsky's version of that conversation is slightly different fromthat of Coogan s According to KanofskyMike called and opened theconversation withHelen am I fired" And I said no Mike He then said`did I quit"' And I said no Mike' He said well And I said well youwalked outWhat else is there for me to say9 And that was the entireconversation "Ifind Coogan s version to be the more plausible one ST LOUIS BAGEL BAKERStions of 1 day's pay had been made in their checks for aholiday for which they would have been paid, but for thefact that they had walked off their jobs under the circum-stances above related without completing their scheduledshift on their next regular workday 26Stephens found his check did not include an $11 amount(representing 4 hours' pay) which had been withheld froma previous paycheck Stephens got in May as a penalty forStephens' then having taken an undue amount of time todeliver certain orders to Respondent's customers As MrsKanofsky had earlier promised to give him the $11 paywhen Stephens explained to her the reasons for the delayeddelivery, he expected his current check to include thatamount Stephens therefore asked Mrs Kanofsky why thischeck did not include the $11 amount Mrs Kanofsky re-sponded, "Because of the crap you guys pulled " 27None of the above five employees who walked out onJune 3 and 4 has since worked for Respondent4 Discussion of the unfair labor practice issues posed bythe Respondent's conduct on and after the June 3walkoutThe facts, as found above, establish, in brief, that Coo-gan and Zimmerman initiated a concerted stoppage ofwork on June 3 because their or other employees' com-plaints concerning the mechanical condition of the ballerhad not been remedied to their satisfaction, that, in sup-port of their action, three other employees also ceased theirwork or withheld their services, and that Respondentthereafter took certain punitive action against some ofthem because of their work stoppageThe complaint alleges that Respondent's punitive acts,as were specifically described below, were in violation ofSection 8(a)(1) of the Act because the work stoppage inwhich the employees engaged represented the exercise of aprotected Section 7 right accorded employees to engage instrike or other concerted action for their mutual aid andprotectionContrary to the General Counsel, Respondent claims,however, that the work stoppage was not protected actionwithin the meaning of the Act It grounds this claim oncontentions that the baller machine was not in fact eitherinoperable or dangerous to use, despite the slipping handleor barI find no merit in the Respondent's position Althoughthe employees' objections to operation of the baller andother work conditions may have seemed unreasonable totheRespondent, I do not find that they were whollygroundless That being so, the Supreme Court's decision inN L R B v Washington Aluminum Company, Inc,370 U S9 (1962), and subsequent decisions of the Board applyingthe principles of that case 28 make it clear that, so long as a26 Respondent applied to them the rule that pay for a holdiday would begiven only if the employee concerned had worked both the day before andthe day after There is no claim that this deduction was unlawfully impelled27 Stephens' testimony concerning this exchange was not disputed and Icredit it28 See, e g,Union Boiler Company,213 NLRB 818 (1974),Essex International Inc,213 NLRB 260 (1974), GW Murphy Industries Inc, PortableElectric Tools Division,183 NLRB 996, 999 (1970),Trumbull Asphalt Compa313complaint which impels the employees to take strike actionisgrounded in their work conditions and is not "whollyindefensible," that strike action is a protected activity with-out regard to the "reasonableness" of, or seeming lack ofjustification for, the employees' decision to engage in itWashington Aluminum Co,370 U S at 15-16 29Concluding, as I do, that the strike activity of the fiveemployees involved was protected in character, I reach anddecide the 8(a)(1) violation issues posed by the complaint'sallegations that Respondent took or threatened certain pu-nitive action against its striking employees on and afterJune 4, because of their protected strike activity Reviewingthe above evidence, I conclude these allegations should besustained I do so because the conduct that I have foundthat the Respondent committed included the following spe-cific acts which may be fairly viewed as operating to inter-fere with, restrain, and coerce the employees in theexerciseof their protected Section 7 rights to strike(a)A threat uttered by Arthur Kanofsky to Polsky andSuchan on June 4 to impair Coogan's freedom to return towork by having Coogan arrested and charged withstealingStanleyKanofsky's car, when all concerned knew thatCoogan was driving that car with Stanley Kanofsky's per-mission(b)The termination, in effect, of the employee status ofstrikers Coogan and Zimmerman when Coogan called Hel-en Kanofsky on the evening of June 4 to inquire about hisjob status and that of Zimmerman(c)The failure to reimburse striker Stephens for a previ-ously deducted $11 in pay which Helen Kanofsky had,during prior discussions with him over a "time worked"dispute, promised to treat as duly owing to himOne further problem remains to be resolved GeneralCounsel urges, and I agree, that the commission of all theabove unfair labor practices-but especially the termina-tion action taken against Coogan and Zimmerman on June4-had the effect of prolonging the strike and convertingthe status of those who remained on strike after June 4from economic strikers to unfair labor practice strikers 30As there is no evidence that any of the five striking em-ployees had in fact abandoned the strike following its con-version, I find that all five became unfair labor practicestrikers on and after June 4 31ny Inc219 NLRB 131 (1975) CompareFirst National Bank of Omaha171NLRB 1145 (1968),Polytech Incorporated195 NLRB 695 (1972)29 Contrary to Respondent's argument there is nothing inN L R B vKnight Morley Corp251 F 2d 753 (C A 6 1957), cert denied 357 U S 927(1958)which can afford Respondent support for its position in this caseThe question presented inKnight Morleywas whether the concerted quit byemployees in the face of abnormally dangerous work conditions was outsidethe protection of the Act because at the time of the quit, there was in effecta bargaining contract containing a no-strike clause The court found inagreement with the Board, that the quit was protected under statutory pro-visions set out in Sec 502 of the Act to accord employees certain protectionsfor concerted action in dangerous circumstances, independent of that ac-corded by Sec 7 of the Act30 General Counsel concedes that the strike at its inception, was an eco-nomic strike31 I do not accept as valid the suggestion made by General Counsel in hisbrief that Coogan s inquiry about his and Zimmerman's job status on theevening of June 4 is to be viewed as an offer on behalf of both to abandonthe grievance which had prompted the strike or to ceaseusing striketacticsas a meansof pressing for its satisfactory resolutionIn these circumstancesContinued 314DECISIONSOF NATIONALLABOR RELATIONS BOARDREMEDYHaving found that the Respondent has engaged in cer-tain unfair labor practices, I find it necessary to order theRespondent to cease and desist therefrom and to take cer-tain affirmative action designed to effectuate the policies ofthe ActIn accord with established precedent defining the reme-dial rights of unfair labor practice strikers,32 Respondentshall be required, as part of its affirmative obligations, toreinstateMichael Coogan, Steven Zimmerman, RobertPolsky, Thomas Suchan, and Richard Stephens upon theirunconditional application, to their former or substantiallyequivalent positions, without prejudice to their seniority orother rights and privileges, dismissing, if necessary, anyemployee hired since June 4, 1975, and make them wholefor any monetary losses they may have suffered as a resultof any failure to reinstate them, together with customaryinterest, beginning 5 days after the said employees' uncon-ditional request for reinstatement and continuing until thedate of reinstatement Backpay, if any, that may be dueshall be computed in the manner delineated in F WWoolworth Company,90 NLRB 289 (1950), andIsis Plumb-ing & Heating Co,138 NLRB 716 (1962)Respondent shall also be required to reimburse RichardStephens the sum of $11, together with customary interestrunning from June 8, 1975, the date on which Respondentunlawfully withheld the above sum from Stephens, untilthe sum is paidAccordingly, on the basis of the foregoing findings andconclusions, and on the entire record, I recommend, pur-suant to Section 10(c) of the Act, the issuance of the fol-lowing recommendedORDER33Respondent, St Louis Bagel Bakers, Inc, Crestwood,Missouri, its officers, agents, successors, and assigns, shall1Cease and desist from(a) Interrogating employees in a coercive manner con-cerning their or any other employees' union membership oraffiliation(b)Creating the impression among its employees andgiving them to understand that their union activities are orwill be under its surveillance(c)Threatening its employees with more arduous work-ing conditions, arrest, or other harmful economic conse-quences because of the exercise by its employees of theirthe status of Coogan and Zimmerman, for remedial purposes, is identical tothat of the unlawfully discharged unfair labor practice strikers in such casesasSea Way Distributing Inc,143 NLRB 460 (1963),Artim TransportationSystem Inc166 NLRB 795 (1967), andRoosevelt Roofing and Sheet MetalWorks Inc204 NLRB 671 (1973)32 See casescited at fn 31,supra33 In the event no exceptions are filed as provided by Sec 102 46 o' theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec102 48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposesright under the Act to join or maintain membership in aunion or to engage in other concerted activity protectedunder the Act(d)Discriminating against any employee in regard to hishire, tenure, or terms or conditions of his employment bydischarging him or by withholding monies due him be-cause of his affiliation with or sympathy for Bakers UnionNo 4 of Greater St Louis, affiliated with Bakery and Con-fectioneryWorkers' International Union, AFL-CIO, orany other labor organization or because of the exercise byhim of his right to engage in any other concerted activityprotected under the Act(e) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of theirright to self-organization, to form,j oin, or assist any labororganization, to bargain collectively through representa-tives of their own choosing, to engage in concerted activi-ties for the purpose of collective bargaining or other mutu-al aid or protection, or to refrain from any and all suchactivities2Take the following affirmative action necessary to ef-fectuate the policies of the Act(a)Offer, upon application, immediate and full rein-statement to Michael Coogan, Steven Zimmerman, RobertPolsky, Thomas Suchan, and Richard Stephens, to theirformer or to substantially equivalent positions withoutprejudice to their seniority or other rights and privileges,dismissing, if necessary, any employee hired subsequent toJune 4, 1975, and make them whole for any losses theymay have suffered as a result of any failure to reinstatethem beginning 5 days after their application for reinstate-ment, in the manner set forth in the section of this Decisionentitled "Remedy "(b)Reimburse Richard Stephens for monies unlawfullywithheld from him on June 8, 1975, in the manner set outin the section of this Decision entitled "Remedy "(c)Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records neces-sary to analyze the amount of backpay if any which maybe due under the terms of this Order(d) Post at its plant in Crestwood, Missouri, copies ofthe attached notice marked "Appendix " 34 Copies of saidnotice, on forms provided by the Regional Director forRegion 14, after being duly signed by Respondent's au-thorized representative, shall be posted by it immediatelyupon receipt thereof, and be maintained by it for 60 con-secutive days thereafter, in conspicuous places, includingall places where notices to employees are customarily post-ed Reasonable steps shall be taken by the Respondent toinsure that such notices shall not be altered, defaced, orcovered by any other material(e)Notify the Regional Director for Region 14, in writ-ing, within 20 days from the date of this Order, what stepsthe Respondent has taken to comply herewith14 In the event the Board s Order is enforced by a Judgment of the UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board' shall read Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board "